DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letkeman (US 9,768,532).
Regarding Claim 1, Letkeman discloses a grounding structure (Figures 1-5) comprising: 
a flexible conductive webbing weaved from a plurality of conductive wires (comprising 50, 52, 54) and including a first contact end and a second contact end (52, 54), the first contact end is configured to be connected to a carrier (52 connected 20 connected to wheel support member of a carrier) such that the flexible conductive webbing is configured to be electrically connected to the carrier (Figures 1-5), the second contact is configured to be hung on the carrier (54 hung on the carrier); and 
a counterweight (60) mounted on the second contact end and configured to allow a contact surface of the second contact end to contact a ground for electrostatic discharge (60 mounted on the second end 54 to contact ground, Figures 1-5, Column 3, lines 8-15); 
wherein the flexible conductive webbing further includes a wire-weaved portion (50), and a space (52, 54 having space), the space exists inside the wire-weaved portion (Figure 3 shows the space formed inside 50), the counterweight is configured to be placed in the space to contact the wire-weaved portion (60 inside the space, Figure 3).
Regarding Claim 3, Letkeman discloses the grounding structure in accordance with Claim 1 further comprising a mounting element disposed on the first contact end (20 disposed on the first end 52, Figures 1-5), wherein the mounting element is configured to mount the flexible conductive webbing on the carrier (20 mount 50 to the wheel support member of the irrigation system, Figure 5).
Regarding Claim 4, Letkeman discloses the grounding structure in accordance with Claim 3, wherein the first contact end is configured to be electrically connected to the carrier via the mounting element (52 connected to the wheel support member of the irrigation system via 20, Figure 5).
Regarding Claim 5, Letkeman discloses the grounding structure in accordance with Claim 3 further comprising a sealing element (comprising fixing structure on the second end 54, not labelled shown in Figures 1-5), wherein the sealing element is configured to close an opening of the flexible conductive webbing, the opening is located on the second contact end and communicates with the space (the fixing structure seal the opening of 50, Figures 1-5).
Regarding Claim 7, Letkeman discloses the grounding structure in accordance with Claim 1, wherein the counterweight is made of metal (Column 3, lines 4-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Letkeman (US 9,768,532).
Regarding Claim 6, Letkeman discloses the grounding structure in accordance with Claim 1, wherein the plurality of conductive wires are made of copper (Abstract, Column 2, line 63-64, “….copper wire strap 50”). Letkeman does not specifically disclose the plurality of conductive wires are made of stainless steel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stainless steel which is known to be electrically conductive like copper, due to its durability to harsh operating conditions and to save cost. 
Response to Arguments
Applicant's arguments filed on 10/24/2022 have been fully considered but they are not persuasive.
The Applicant argues, on Pages 5-6 of the Remarks toward 102 rejection of Claim 1 that counter weight 60 of Letkeman is different than the counterweight 12 of the instant application which is both placed in and covered by the wire-weaved portion 11d and is also designed to not contact a ground and further that the counterweight covered fully by the wire-weaved portion 11d. 
In response, examiner respectfully notes that Claim 1 does not limit the counterweight not to contact ground and covered fully by the wire-weaved portion, and notes that claim recites, “… the counterweight is configured to be placed in the space to contact the wire-weaved portion …”.
Regarding Applicant’s arguments, on Page 6 of the Remarks toward Letkeman reference does not suggest modifications to suggest a 103 rejection of Claim 1, examiner respectfully notes that Claim 1 is rejected as being anticipated by the reference. It is further noted that as discussed above Applicant’s arguments toward the anticipation rejection of Claim 1 is directed toward limitations not specifically recited in the claim. 
Examiner further respectfully notes that the Applicant has not presented any specific arguments toward dependent claims, other than toward Claim 1, therefore please see the response to arguments toward Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 4,321,653) discloses in Figures 1-11, a grounding device 4  for a carrier 5.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 11/02/2022